NO. 12-14-00165-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

RODGER C. FUSSELL,                                          §   APPEAL FROM THE 273RD
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

D.D.B. CHICKEN RANCH, L.L.C.,
APPELLEE                                                    §   SAN AUGUSTINE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant perfected his appeal on June 25, 2014. The clerk’s record was filed on August 11,
2014, making Appellant’s brief due on or before September 10, 2014. At Appellant’s request,
the time for filing his brief was extended to October 10, 2014.
         When Appellant failed to file his brief by the due date, this court notified Appellant on
October 13, 2014, that the brief was past due. The notice warned that if no motion for extension
of time to file the brief was received by October 23, 2014, the appeal would be dismissed for
want of prosecution under Texas Rule of Appellate Procedure 42.3(b). Further, the notice
informed Appellant that the motion for extension of time must contain a reasonable explanation
for his failure to file the brief and a showing that Appellee had not suffered material injury
thereby.
         To date, Appellant has neither complied with, nor otherwise responded to, this court’s
October 13, 2014 notice. Accordingly, we dismiss the appeal for want of prosecution. See TEX.
R. APP. P. 38.8(a)(1), 42.3(b).
Opinion delivered October 30, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         OCTOBER 30, 2014


                                         NO. 12-14-00165-CV


                                    RODGER C. FUSSELL,
                                          Appellant
                                             V.
                               D.D.B. CHICKEN RANCH, L.L.C.,
                                          Appellee


                                Appeal from the 273rd District Court
                  of San Augustine County, Texas (Tr.Ct.No. CV-12-9413-A)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed for want of
prosecution.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.